Citation Nr: 1309181	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for the service connected status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

The most recent VA examination of record in association with the pending claim is dated in September 2009.  This is nearly four years old.  In a brief on behalf of the appellant of February 2013, the Veteran's representative requested that all outstanding VA treatment records since 2010 be obtained and a new examination be conducted.  As there may be relevant evidence outstanding which the Veteran's representative has requested be obtained, and due to the remoteness of the Veteran's most recent VA examination, the Board finds that additional development is needed prior to deciding the claim in order to ensure due process.

On remand, the RO/AMC should obtain all outstanding outpatient VA treatment records, for the treatment of status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear, from 2010 to the present, and associate them with the claim file.  The Board notes that the Veteran's Virtual VA file contains VA treatment records since 2010.  However, the notations are that these records are for disabilities unrelated to the current appeal.  Moreover, the Board has reviewed the treatment records contained within the Veteran's Virtual VA file and no records relate to the pending claim.  Therefore, the Board cannot be certain that all relevant VA outpatient treatment records have been obtained and associated with the claim file.  A new VA examination should also be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claim record all outstanding VA treatment record for the Veteran's status post tympanoplasty and hearing loss of the left ear.  If records are unavailable it should so be stated on the record and the reason for their unavailability should be stated.  The RO/AMC should ensure that no records obtained are duplicates of those already associated with the Veteran's paper and/or Virtual VA file. 

2.  Thereafter, the RO/AMC should schedule the Veteran for an audiological examination to determine the current level of severity of the Veteran's status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear.  The examiner should report all signs and symptoms necessary for rating the Veteran's current hearing disability.  

The claim file should be made available to the examiner.  The examiner must be given access to the Veteran's Virtual VA file.  The examiner must note in the examination report that a review of the paper and Virtual VA claim file has been conducted.  

A complete rationale for any opinion rendered as part of the examination must be provided.  

3.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


